Appellant was prosecuted, charged with theft of an automobile and his punishment assessed at two years confinement in the State penitentiary.
The first two grounds in the motion for new trial read as follows: "1. The court erred in paragraph 1 of the charge in defining the offense of theft; (2) The court erred in refusing to give defendant's *Page 458 
special requested charge No. 1." These grounds are too general to be considered on appeal. (Sue v. The State, 52 Tex. Crim. 122; Stewart v. State, decided at this term of court, and authorities there cited.) If called to our attention in a way we could consider them, however, the charge fully defines the offense, and the charge requested is sufficiently covered by the charge given by the court to the jury.
The only other grounds in the motion relate to the misconduct of the jury. The motion is not sworn to by appellant or any other person, and is deficient in this respect. It has always been held that when matters extrinsic the record, in matters of this character, are sought to be raised in the motion for new trial, such grounds should be verified by the affidavit of the appellant. In addition to this, the evidence heard on these grounds on the motion for new trial, was not filed until the 12th day of June, 1912; is not approved by the Judge trying the case, nor agreed to by the attorneys. Consequently such statement of facts can not be considered. In such cases it has been held that where evidence is heard, on grounds in the motion for new trial, such statement in the motion must be verified by the appellant, and the statement of facts approved by the Judge and filed in term time. (Probest v. The State, 60 Tex.Crim. Rep..) Court adjourned April 27, and this paper which purports to be the evidence on the motion for new trial was not filed with the clerk until June 12, 1912.
These are all the grounds in the motion, and the judgment is affirmed.
Affirmed.
                    ON MOTION FOR REHEARING.                       February 26, 1913.